OFFICE   OF THE An’ORNEY GENERAL OF TEXAS
                         AUSTIN




EonorableE. P..Wapbrll
CotuityAttorney
?isber county
Noby, Texas
%a81 sin       ,'   _




               sd dated 'day14th. 1831, recorded
    in Vol. 90 on page 545 of the'Records of Flsber
    county, a deed aa8 xaxde%o 34% aores 'oflend,
    through the Farm of W. S. CleYelaad. This deed
    me nade to the County Judge aa8 his suoaeasors
    in ofrice, for a cash considerationor $700.00,
         %ow after this ded was mde along v.$th
    several other Deeds to land for tbls Blgbt-of-
    %ay, the State E.i@way Coamlsafon changed its
                                                                               -.



                                                                       I   -




                                                                                    668
                                                                       .




         "mw   while tillsDoed was 2uldo to the county
    Judz$ ot fisherCauntjr aad his ~~ooeaa~m Sn
    orrice, It was pr00urra at the epeoial inmuioo
    ma tWeoticm or the Ytato         Xi&may cefazulet?l~n
    for atate Ifi&way l?o.7%
        “yqm the.& w, ;;*Clt%Y!3lfmd who sold this
   tr-aatof lena.to Plsher Gauajj, has mdo a aon-
                     tradt of land ~ofvhioh this
   traot to seiU -tfis
   i%33 aoreo is a part, but he or 00~~88 aannot fmks..
   .tltleto the land until the Iioednatter is oloarefl
   it?."
         3nsoB upon tha abtive faotiipea ask our opinloa
.'~:
  di;oha5 t1t1o and oontrol or ti:isplmpert~.




                we, W, 9. Clovelend,and wlt0, i20~ie
                or the county 0r Fisher, mats or Terns,
                oonslderatiocior tha WZ.Rof BOYBIIhundred                  .
                (&%OolirO)Eidlaro to ug paid and.c+eour&
                by i%ohar CounC7,~Tsxao,ae I?ollowet~




                     -~.    _ .~~_        -__-_-._--_.-.------..----
                                                                                           ‘.   -




                                                                                                    669
I




        70 In Zitaher. county, Texa8.                         . . .*       -
        ;;‘o   vioh to       thank        you   ror     suberitting’a          m4mrAAdum
       this question. '&%have orrrtSul.ly      eYA?dAOd the
       9~,7tad  tharaln  as tie11+x8other pertinent proYb
       ‘iiile  116 or tha &wised cl011   stntut.toa as  AineAded.




         "All deeds, &Fante rnd oonveyanoeehe+
    tofare or hereafterJade an& duly~aairnorladge4,
    or proven, and reoordedae other doeb¶s0r iwn-
    7ajanoe, to my otnuxty,or to the courts or
    comlaoioners Or, aog aowty, or 0ny other aax-
    ROA or persona, by whatover iom of oonvayanoe,
    ror the we 5nb b0writ of any oounty, qu0.l bo
    go04 eAd Vtiid to Teat in suoh @tmnty'in.fas
    aiQplo or otherwise all suoh right, title, intersot
    imd estate he the $mntor la ouy auoh inetmmmt
    had at the tipisof the U4OtltiOA t!Wsof in tho
    landa oonveyed end.ma intQa6od thereby tObe    ~~.
    ooaveyOd.Q
        xrti101.5   1.577,           E.C.S,     read5       40    P0mmi1
c
                                                               .--
                                                                     67

    Eooorable8.,F. CAmpbell, Bage 4

        conveyud.  Nothing don,tainsa
                                    In thIs~artIole
        shall authorize any oum~&3rIonersoourt to
        dispose of anr.landsgiven, donated or granted
        to such odunt~ for the 3upose of eduaatkon
        in any othar mxter than shall be directed
        by law."
             In this oonnsotion,na quote IroD the ease if
    L,lSzlO
         county V. KJUnTl48,~B~~l.,eo E.-UT.
                                           549, as fal1owB.t
             I    . The eount~ cszulct dlveat itl3el.f oi
        title ~~a'l.and
                      sxoapt in the method prescribedby
        the-ZXattrts.Fergason v. Ealrsell,  47 Tex. 421.
        It cannot donate any real eatate oS the county
        to any perscnfor any purpose. llhelanguage of
        Chief JusticqFisher, speakingSor:thIs court,
        In ths case OS Llano Co. v. Johnson~(decrided.’
        Jab. 16, 1895) 29,S.W. 30, is peculiarly :
        a2plIoable to'the Sacts OS the casesat'bar and,
        we quote the saze as decisive 04 the quest1on
       'before us; *The commIseioners*court of the
        countr,oseu~y towards it property only,a trust
        relation,audtihay OEUlonly dIt3pose oS.It3
        property In the manuer required by law, and Sor
        purpases~thatoru in keeping with the trust they'
        represant. .'l!hey
                         hare no~rlght to donate the
        eountp groserty, or diapoee OS it,  so as to
        virtually arsouotto a donation. St is 'atrust
        eetate,'andthe prinoiples of equity wIllnot
        pa&t thsm to braliberal and gslnarous,with
        propertg,thepdo.~notown,.andwhioh they hold In
        tru0t for p~blio.plrpafm?.' . . ."
             -ft ie ok opI&n that only Fisher County~maydispose
    of the ~propertyIn question. Burther,,saIdproparty aan be
    disposed OS only in Ireaforinity
                                  with ArtIol~e157.7,supra.




             NEY GIW~L                         Lee Shoataw
                                                 Assistant
    L;:eaw